NO. 12-01-00318-CR


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



TOMMY LEWIS WILLIAMS,§
	APPEAL FROM THE 7TH
APPELLANT

V.§
	JUDICIAL DISTRICT COURT OF

THE STATE OF TEXAS,
APPELLEE§
	SMITH COUNTY, TEXAS




PER CURIAM
 This appeal is being dismissed for want of jurisdiction because Appellant has failed, after
notice, to provide the Court with an appealable order.  In his notice of appeal, Appellant states that
he is appealing the denial of his "Motion to Obtain Documents and Trial Records."  Rule 26.2 of the
Texas Rules of Appellate Procedure states that unless a motion for new trial is filed, a notice of
appeal must be filed within thirty days after the day sentence is imposed or suspended in open court,
or after the day the trial court enters an appealable order.  A "Motion to Obtain Documents and Trial
Records" is not an imposition of sentence nor an appealable order.  Id.  On November 5, 2001,
pursuant to Tex. R. App. P. 37.2 and 44.3, Appellant was notified that the information provided does
not show an appealable order and given until December 5, 2001 to amend the information to show
the jurisdiction of the court.  Appellant was further notified that his failure to timely provide such
information would result in the dismissal of this appeal.
	On December 5, 2001, Appellant filed a docketing statement and an amended notice of
appeal wherein he states that he is appealing the revocation of his probation and that imposition of
sentence is this case occurred on December 7, 2000.  Pursuant to Rule 26.2, a notice of appeal must
be filed within thirty days of the imposition of sentence if no motion for new trial is filed or within
ninety days of the imposition of sentence if a motion for new trial is filed.  Tex. R. App. P. 26.2.
Although Appellant is now indicating that he is appealing the imposition of sentence, he has failed
to file his notice of appeal within the appellate deadline set forth in Rule 26.2.  Accordingly, we
dismiss the appeal for want of jurisdiction.  See Tex. R. App. P. 26.2, 44.3. 

Opinion delivered December 19, 2001.
Panel consisted of Davis, C.J., Worthen, J., and Griffith, J.






















(DO NOT PUBLISH)